Citation Nr: 1243452	
Decision Date: 12/19/12    Archive Date: 12/27/12

DOCKET NO.  07-05 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hepatitis C with liver dysfunction. 

2.  Entitlement to service connection for a heart disability, to include as due to asbestos exposure and hepatitis C with liver dysfunction. 

3.  Entitlement to service connection for a low back disability, to include as due to asbestos exposure and hepatitis C with liver dysfunction. 

4.  Entitlement to service connection for a bilateral leg disability, to include as due to asbestos exposure and hepatitis C with liver dysfunction.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America

ATTORNEY FOR THE BOARD

T. Wishard, Counsel


INTRODUCTION

The Veteran had active military service from August 1976 to May 1977.

These matters come before the Board of Veterans' Appeals (Board) from an April 2006 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Waco, Texas.  

These matters were previously before the Board in September 2008 and August 2009 when they were remanded for further development.  They were again before the Board in August 2011 when the Board remanded the issue of entitlement to service connection for a bilateral leg disability, and denied the remaining issues.  The Veteran appealed that portion of the August 2011 Board decision which denied the claims to the United States Court of Appeals for Veterans Claims (Court).  In an Order dated in February 2012, the Court vacated the Board's decision with regard to the denied claims and remanded the case to the Board for development consistent with a Joint Motion for Remand (JMR).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Hepatitis C with liver dysfunction 

Private treatment records show an assessment of hepatitis C in May 1998.  During a January 2010 VA examination of the liver, the Veteran indicated that he was first diagnosed with hepatitis C while in prison in 1991, but also indicated that there was some evidence of hepatitis C as early as 1987 when he developed yellow jaundice.  The Veteran indicated that he did not have any treatment for his hepatitis C while in prison from 1991 to 2000 as no treatment was indicated.

As the Veteran has indicated that he was jaundiced in 1987, the Board finds that any clinical records from that incident may be useful to the Board in adjudicating the Veteran's claim; thus, VA should attempt to obtain them.  

A January 2010 VA examination report reflects the opinion of the examiner that the Veteran's hepatitis C was not related to service because IV drug use is a "far greater risk factor for the development of hepatitis C than tattoos or multiple sexual partners."  The Board finds that a supplemental opinion which provides a more thorough rationale is warranted.  Such a rationale may include a discussion of the length of time from possible infection until the onset of symptoms, the Veteran's nine months of active service (to include approximately four months in Korea where he alleges he had multiple sex partners, and his obtaining of tattoos in service), and his use of illegal drugs (to include IV heroin use, and nasal cocaine use). 

Heart disability 

The Veteran's STRs are negative for a heart disability.  His July 1976 report of medical examination for enlistment purposes, and his April 1977 report of medical examination for separation purposes, reflect a normal heart.  The reports also show normal blood pressure readings of 128/82 (July 1976) and 110/60 (April 1977).  In an April 1977 report of medical history, the Veteran denied "heart trouble" and denied "high of low blood pressure." 

Private treatment records indicate that the Veteran was diagnosed with hypertension as early as June 1993 and coronary artery disease (CAD) as early as December 1997.  The February 2011 VA examination report reflects that the Veteran reported having had a heart attack in 1986.  

A January 2010 VA examination report reflects the opinion of the examiner that the Veteran's heart condition is "less likely than not related to hepatitis C and based on availability of records and c-file would have to resort to mere speculation to state the etiology other than the fact that records show diagnosis of coronary artery disease in the prison records.  It is less likely related to active duty as there was no evidence while in service."  

The February 2012 JMR noted that the January 2010 VA opinion was inadequate, in part, because the examiner did not provide a sufficient rationale.  The Board's August 2011 decision was not based on solely on the January 2010 VA examiner's opinion, but also on a February 2011 opinion which stated that it is "more likely than not that the veteran's current heart condition is related to chronic degenerative changes associated with aging and genetic predisposition."  Thus, a more thorough rationale is of record and was cited by the Board in its decision.  The examiner did not, however, opine as to whether the Veteran's hepatitis C aggravates, or worsens, his heart disability.

Based on the foregoing, the Board finds that a supplemental clinical opinion may be useful to the Board in adjudicating the Veteran' s claim.  Such an opinion should include a through rationale.  The rationale may include a discussion of whether the Veteran had symptoms in service, the relationship between CAD and tobacco use, if any, and the relationship between CAD and obesity, if any.  (Records reflect that the Veteran is 73 to 74 inches tall and is obese; e.g. 254 lbs in 1998, 272 lbs in 2000, and 255 lbs in 2001.  A "master problem list" reflects that in 1997, the Veteran had a 15 to 20 year one pack a day history of tobacco use.  A February 2011 VA examination report reflects that the Veteran "still smokes.")

Low back disability 

The Veteran's STRs reflect that he complained of low back pain in December 1976, which was assessed as a strain.  He again complained of pain in the back for three days duration in January 1977; at that time, he also complained of vomiting.  The assessment was gastroenteritis.  The Veteran's April 1977 report of medical examination for separation purposes reflects that upon clinical examination, his spine was normal.  In his April 1977 report of medical history for separation purposes, the Veteran denied having had "recurrent back pain."

A June 1993 Texas Department of Criminal Justice reflects that the Veteran reported having had a back injury in 1990.  An April 2005 correctional facility record reflects that the Veteran had a history of a back injury while playing football, "believe it was a disk out of place."

A February 2011 VA examination report with an addendum reflects that the Veteran reported back pain in service, and subsequent pain after service.  The examiner did not discuss the Veteran's reported post-service injury in 1990.  The February 2011 VA examiner diagnosed the Veteran with DJD of the lumbar spine confirmed by X-ray.  The examiner opined that the Veteran "apparently had a soft tissue injury to his low back in 1976 in the service. . . . I can see no relationship to what appeared to be a minor soft tissue injury in the service to cause any back pain at this time.  Therefore, it is less likely than not that his back is related to military service."  The Board finds that a supplemental clinical opinion is warranted for the clinician to provide a more thorough rationale for his opinion with regard to the in-service soft tissue injury, and the Veteran's current mild degenerative changes of L2 through L5 and L5-S1 mild degenerative disc disease in 2011.  A rationale may include a discussion of the Veteran's severity, or lack of severity, of degenerative changes, his age, and his weight if such facts are pertinent.

Clinical records from the Veteran's reported back injury in 1990 and/or from playing football injury are not associated with the claims file.  The Board finds that such records may be useful to the Board in adjudicating the Veteran's claim and VA should attempt to obtain them, prior to obtaining a supplemental clinical opinion.

Bilateral leg disability 

The Veteran's STRs reflect that the Veteran sought treatment for corns and calluses of the feet in March and April 1977.  On his April 1977 report of medical history for separation purposes, the Veteran reported that he had, or had previously had, foot trouble and cramps in his legs.  The physician's summary and elaboration of all pertinent data reflects "foot trouble - corn."  The April 1977 report of medical examination for separation purposes reflects that upon clinical examination, the Veteran's lower extremities were normal.  It was noted that his feet had calluses on "both little toes."  

A June 1993 Texas Department of Criminal Justice reflects that the Veteran reported having had a gunshot wound to the right leg in 1990 and being hospitalized at "Parkland."

An April 2005 correctional facility record reflects that the Veteran had a bullet wound to the right knee.  

A May 2005 correctional facility record reflects that the Veteran reported a history of being shot three times in the right leg.  He further reported that he has problems standing for long periods of time.  The record reflects two scars on the upper right thigh and one scar on the right medal knee and right popliteal fossa.

Upon VA examination in January 2010, the Veteran indicated that his primary care physician, Dr. F.H., had mentioned to him having pressure readings in lower leg areas and that he wanted to have a repeat vascular evaluation done.  On physical examination, the January 2010 VA examiner noted a bruit over the left groin area. The impression was "weak pulses noted with bruit of the left lower extremity, particularly with suspected peripheral vascular disease."  The examiner opined that the Veteran's left leg disorder was less likely than not related to his hepatitis C.

Upon VA orthopedic examination in February 2011, the Veteran complained of pain in the left calf with walking.  Upon examination, the examiner diagnosed the Veteran with degenerative arthritis of the right knee and strain of the left knee.  The examiner noted that the Veteran did not receive any treatment for his lower extremities during military service and, therefore, it was less likely than not that any bilateral leg pain was related to the Veteran's military service.  The examiner failed to address the Veteran's in-service treatment for foot problems in March and April 1977 and complaints of "cramps in legs" in April 1977. 

An August 2011 VA clinical report reflects the opinion of the clinician that "it is less likely than not that foot problems and leg cramps are related to leg problems secondary to DJD of the spine."  The clinician did not opine as to whether the Veteran had a current bilateral leg disability causally related to his alleged leg cramps in service. 

An October 2012 Independent Medical Opinion report reflects the opinion of the clinician that, in essence, there is insufficient clinical evidence that the Veteran had leg cramps in service.  The examiner also noted that there is no clinical evidence documenting an association of a claimed leg disability with exposure to asbestos.  The Veteran is competent to report leg cramps in service, and he reported such on his separation examination.  Thus, for purposes of providing an opinion, the clinician should have opined as to whether it is as likely as not that the Veteran has a current bilateral leg disability causally related to cramps in the leg, regardless of whether there is another STR documenting such complaints.  For this reason, a supplemental clinical opinion is warranted.  In addition, the clinician should discuss the evidence as noted below.

The Veteran has previously reported being shot three times in the right leg (post-service), he has scars from injuries on the leg, and he now has complaints of the right leg (degenerative arthritis) and a strain of the left knee.  Clinical records from these gunshot injuries are not associated with the claims file.  The Board finds that such records may be useful to the Board in adjudicating the Veteran's claim.  

In August 2011 correspondence, VA requested that the Veteran complete a VA Form 21-4142 for any treatment provided by Dr. F.H.  The Veteran failed to do so, but instead submitted a VA Form 21-4142 for U.S. Army records.  As the Board is remanding the Veteran's claim for a supplemental clinical opinion, the Veteran should be given one more opportunity to submit a VA Form 21-4142 for each private treatment provider. 

Accordingly, the case is REMANDED for the following action:

1.  Request the appellant to identify all medical providers from whom he has received treatment for a.) his back, to include a back injury from playing football and/or an injury in approximately 1990, b.) his legs, to include "Parkland" hospitalization, treatment from Dr. F.H., and all treatment for three gunshot wounds to the right leg, and c). jaundice in approximately 1987.  The Veteran should be requested to complete and return a provided VA Form 21-4142, Authorization and Consent to Release Information, for each provider identified.  

After obtaining completed VA Forms 21-4142, attempt to obtain all identified pertinent medical records, and associate them with the claims file.  

2.  Thereafter, a.) make arrangements with the February 2011 VA examiner, or another appropriate clinician if he is unavailable, to provide a supplemental medical opinion with regard to the Veteran's heart disability.  The examiner should provide an opinion as to whether the Veteran has a current heart disability which is as likely as not (50 percent or more) causally related to active service, and/or casually related to the Veteran's hepatitis, to include whether the Veteran has a heart disability which is aggravated by the Veteran's hepatitis.  The term "aggravation" means that there is an increase in severity of a nonservice-connected disability or an injury.  The clinician is requested to provide an opinion with a thorough rationale.  The rationale may include a discussion of whether the Veteran had symptoms in service, the relationship between CAD and tobacco use, if any, and the relationship between CAD and obesity, if any.  (A "master problem list" reflects that in 1997, the Veteran had a 15 to 20 year one pack a day history of tobacco use.  A February 2011 VA examination report reflects that the Veteran "still smokes."  Records reflect that the Veteran is 73 to 74 inches tall and is obese; e.g. 254 lbs in 1998, 272 lbs in 2000, and 255 lbs in 2001.)

b.) Make arrangements with the February 2011 VA examiner, or another appropriate clinician, if he is unavailable, to provide a supplemental medical opinion with regard to the Veteran's back disability.  The opinion should include a through rationale with regard to the relationship, or lack of relationship, between a soft tissue injury in-service and mild degenerative changes of L2 through L5 and L5-S1 mild degenerative disc disease in 2011.  The clinician should also consider the Veteran's report of a back injury 1990 and/or from playing football injury, as noted in the clinical records.  Any rationale should include, if pertinent, a discussion of the Veteran's age, weight, and severity, or lack of severity, of degenerative changes, as they may relate to his disability.  In addition, any opinion should discuss whether the Veteran's hepatitis chronically aggravates, or worsens, a back disability.

c.) Make arrangements with the October 2012 clinician, or another appropriate clinician, if she is unavailable, to provide a supplemental medical opinion with regard to the Veteran's bilateral leg disability.  The clinician should be aware that the Veteran is competent to report leg cramps in service, whether or not there is STR documentation (other than the report of medical history for separation purposes).  In addition, the clinician should discuss the Veteran's report that he was shot three times in the right leg, to include the knee (See June 1993, April 2005 and May 2005 clinical records.)  Any rationale should include, if pertinent, a discussion of the Veteran's age, weight, and severity, or lack of severity, of degenerative changes, as they may relate to his disability.  In addition, any opinion should discuss whether the Veteran's hepatitis chronically aggravates, or worsens, a bilateral leg disability. 

d.) Make arrangements with the January 2010 VA examiner, or another appropriate clinician, if he is unavailable, to provide a supplemental medical opinion with regard to the Veteran's hepatitis.  (While the examiner previously noted several risk factors in the body of his report, his rationale did not include a thorough discussion of such risk factors.) 

The entire claims file (i.e. both the paper claims file and any medical records contained in Virtual VA) should be made available to and be reviewed by the examiners in conjunction with the examinations.  If an examiner does not have access to Virtual VA, any treatment records contained in Virtual VA file must be printed and associated with the paper claims file so they can be available to the examiner for review. 

The examiners are requested to provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

3.  Following completion of the above, adjudicate the issues on appeal, with consideration of all evidence of record received since issuance of the most recent supplemental statement of the case.  If a benefit sought is not granted, issue a Supplemental Statement of the Case and afford the appellant and his representative an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board, as appropriate for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
M. E. LARKIN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


